Citation Nr: 1825536	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) for service connection for cause of the Veteran's death.

2.  Entitlement to DIC under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1973 and from January 1974 to December 1977.  The appellant is the Veteran's surviving spouse.

These claims come before the Board of Veterans Affairs (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the appellant testified before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1. The Veteran died on February [REDACTED], 2012 of respiratory failure and metastatic lung cancer.

2. At the time of his death, the Veteran was service connected for spondylolisthesis L4-5 with space narrowing and recurrent muscle strain and post-operative fissurectomy hemorrhoidectomy.

3.  The Veteran's service-connected disabilities did not cause or materially contribute to his death and the causes of death are not otherwise related to service.

4. The Veteran had been in receipt of TDIU as of October [REDACTED], 2002.
CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for DIC under 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection for Cause of Death

At the time of his death, the Veteran was service connected for spondylolisthesis L4-5 with space narrowing and recurrent muscle strain and post-operative fissurectomy hemorrhoidectomy.

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be entitled to disability and indemnity compensation (DIC) benefits for the cause of death.  38 C.F.R. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially or materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

As listed on his death certificate, the causes of the Veteran's death were respiratory failure and metastatic lung cancer.  The appellant has not contended any connection between the Veteran's service-connected low back disability or post-operative fissurectomy hemorrhoidectomy and the conditions listed on the death certificate, or that they otherwise contributed to his death and no such theory is reasonably raised by the record.  

Furthermore, even though not service connected during the Veteran's lifetime, there is also no indication that the Veteran's lung cancer and respiratory failure is related to service.  Although the Veteran served during the Vietnam era, which typically may raise a theory of presumptive service connection for diseases associated with herbicide exposure such as Agent Orange, he did not serve in the Vietnam arena.  The Veteran's personnel records show that he served overseas in Germany, which the appellant confirmed at the March 2015 Board hearing.  

In view of this information, there is no reasonable possibility that any additional assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Thus, the preponderance of the evidence is against the claim as the evidence does not show that the Veteran's service-connected disabilities caused or materially contributed to his death or that the causes are otherwise related to service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 3.102.  Accordingly, service connection for the cause of the Veteran's death is not warranted.

Compensation under 38 U.S.C. § 1318

Applicable to this case, the appellant, as surviving spouse, may receive benefits under 38 U.S.C. § 1318, if the Veteran's service-connected disabilities were continuously rated as totally disabling or the Veteran was awarded total disability based on individual unemployability (TDIU) for 10 or more years immediately preceding death.  See 38 C.F.R. § 3.22.

The Veteran was in receipt of TDIU from October [REDACTED], 2002.  He died 9 years, 4 months and 2 days later on February [REDACTED], 2012.  Therefore, the Board must deny the claim as a matter of law as the beginning date of the TDIU award and the date of death are not in dispute.

The Board recognizes the appellant's frustration with the requirements of the law, especially because her spouse had been considered by VA to be 100 percent disabled for nearly a decade prior to his death.  Although she wishes that the be changed for her and future families, the Board is bound by the laws passed by Congress and regulations promulgated by VA and lacks the authority to grant benefits in this case.  Thus, the Board has no authority to grant this claim and DIC under 38 U.S.C. § 1318 is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cause of the Veteran's death is denied.

DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


